DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “curved edge 300a” & “inner edge 300b” [0019].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 & 10 contain the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of speaker and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bales [US 2,227,803] in view of Miller [US 2014/0252924].  Bales teaches of an article of manufacture (fig. 1) capable of providing a specialized bra closet, the article comprises: 5an enclosed cabinet (2) having a plurality of display hooks (note fig. 1 – opened cabinet); a pair of enclosing doors (14, 16) coupled to an open side of the enclosed cabinet (shown); and a closing latch (fig. 1) having components (38, 56) on both of the pair of enclosing doors and configured to engage the components of the other enclosing door when both of the pair of enclosing doors are in a closed position.  Bales teaches applicant’s basic inventive claimed cabinet as outlined above (including the use of plural hooks), but does not show columns of display hooks or show a plurality of lights associated with contact switches as prescribed by applicant.  As to the incorporation of columns of hooks, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional hooks, such as in aligned columns, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to the incorporation of lights along with a contact switch, Miller is cited as an evidence reference for the known use of a cabinet (2) having a light [0040] mounted within the enclosed cabinet coupled to at least one contact switch (130) about the pair of closing doors, the contact switch being configured to activate the light when one of the pair of enclosing 10doors are opened.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bales’s cabinet, in order to include a light(s) with a contact switch(es), in view of Miller’s teaching because this arrangement would enhance the versatility of Bales’s device by illuminating the interior of the cabinet automatically upon the opening of a door, while also automatically turning off the illumination once the doors are closed [0040].  As to the use of plural lights and their placement, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional lights and to rearrange the location of the lights within the cabinet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, while rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  Regarding Claim 5, as modified, the hooks can be arranged in three columns if so desired by an end user.  Regarding Claim 6, the display hooks each have a pair of hanging hook members (see fig. 1 of Bales).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bales [US 2,227,803] in view of Miller [US 2014/0252924] and Moseley [US D508,502].  The prior art teaches applicant’s basic inventive claimed cabinet; but does not show the doors as each having a curved vertical edge as prescribed by applicant.  As to this feature, Moseley is cited as an evidence reference for the showing of doors on a refrigerator cabinet (fig. 1) having curved vertical edges and being mirror images of each other (fig. 6) enabling the doors to interlock in the closed position.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the doors of Bales’s cabinet, in order to include a curved vertical edge, in view of Moseley’s teaching because this arrangement would enhance the aesthetic appeal of Bales’s device by providing a unique door configuration as dependent upon the needs and/or preferences of the end user.  Regarding Claim 3, as modified, the doors are coupled to the enclosed cabinet by two or more hinges (shown in fig. 1 of Bales) attached to the inner side of the pair of enclosing doors.  
Claims 4 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bales [US 2,227,803] in view of Miller [US 2014/0252924] and Lin [US 2018/0014097].  The prior art teaches applicant’s basic inventive claimed cabinet; but does not show a Bluetooth ® speaker associated with the cabinet.  As to this feature, Lin is cited as an evidence reference for the showing of speakers (20) connected via Bluetooth ® technology [0006] [0027] to a cabinet (fig. 3).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Bales so as to include speakers in view of Lin’s teaching because this arrangement would enhance the versatility of Bales’s device by providing audio accompaniment to a user when accessing the cabinet as dictated by the needs and/or desires of the user, while the use of Bluetooth ® technology would allow the user’s mobile devices to communicate with the speakers without connecting wires or cables.  Regarding Claim 9, as modified, the enclosed cabinet can further comprise an AC power cord (note [0035] of Miller) coupled to an internal power supply (electrical source housed within the cabinet) for powering the plurality of lights.  Regarding Claim 10, as modified, the speaker can be powered by the internal power supply as readily apparent to one having ordinary skill in the art.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bales [US 2,227,803] in view of Miller [US 2014/0252924] and Hardie [US 414,309].  The prior art teaches applicant’s basic inventive claimed cabinet; but does not show the cabinet resting on wheels, or show the latch as having an eyehook with connecting hook as prescribed by applicant.  As to the wheels, Hardie is cited as an evidence reference for the showing of wheels (29) connected to an underside of an enclosed cabinet (fig. 1).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Bales so as to include wheels in view of Hardie’s teaching because this arrangement would enhance the versatility of Bales’s device by rendering the device portable for ease of movement between rooms.  The provision of generic “locking” wheels is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  As such, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  As to the latch, again Hardie is cited as an evidence reference for the showing of a closing latch (note fig. 2 for instance) where an eyehook (13) can be attached to adjacent panels, and a connecting hook (12) having a first end coupled to one panel while a bent hook on a second end couples to the eyehook on the other panel in order to hold the panels in a closed position.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the door latch of Bales so as to utilize a latch as taught by Hardie because this simple locking arrangement would provide an easy means by which two adjacent door panels could be coupled together in a closed position without the need of a complex latching system.
Claims 1, 5 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie [US 414,309] in view of Miller [US 2014/0252924].  Hardie teaches of an article of manufacture (fig. 1) capable of providing a specialized bra closet, the article comprises: 5an enclosed cabinet (cabinet) having a plurality of display hooks (7); a pair of enclosing doors (9, 9) coupled to an open side of the enclosed cabinet (shown); and a closing latch (shown on the inner side of door - fig. 1) used to secure the doors in a closed position.  Hardie teaches applicant’s basic inventive claimed cabinet as outlined above (including the use of plural hooks), but does not show columns of display hooks, or show a plurality of lights associated with contact switches as prescribed by applicant, or show latch components on each door.  As to the incorporation of columns of hooks, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional hooks, such as in aligned columns, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to the incorporation of lights along with a contact switch, Miller is cited as an evidence reference for the known use of a cabinet (2) having a light [0040] mounted within the enclosed cabinet coupled to at least one contact switch (130) about the pair of closing doors, the contact switch being configured to activate the light when one of the pair of enclosing 10doors are opened.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hardie’s cabinet, in order to include a light(s) with a contact switch(es), in view of Miller’s teaching because this arrangement would enhance the versatility of Hardie’s device by illuminating the interior of the cabinet automatically upon the opening of a door, while also automatically turning off the illumination once the doors are closed [0040].  As to the use of plural lights and their placement, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional lights and to rearrange the location of the lights within the cabinet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, while rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  As to a closing latch with components on both door, Hardie further teaches the use of closing latch (12, 13) used to secure two panels together (where each panel has a component of the latch).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the door latch for the panel securing latch, already employed within Hardie’s device, in a manner to essentially lock both doors closed because it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability, where utilizing a panel locking latch would not alter the operation of the closing latch and perform the same function.  Regarding Claim 5, as modified, the hooks can be arranged in three columns if so desired by an end user.  Regarding Claim 7, as modified, the enclosed cabinet rests on wheels (29) located about each corner on an underside of the cabinet.  The provision of generic “locking” wheels is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  As such, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  Regarding Claim 8, Hardie teaches of a latch for the door, and also teaches of latches for securing together adjacent panels.  Hardie does not show the latch for the door as being the one prescribed by applicant; but the other latches utilized within the cabinet utilize the same structure and function similarly.  Accordingly, Hardie shows the use of a closing latch (note fig. 2 for instance) where an eyehook (13) can be attached to adjacent panels, and a connecting hook (12) having a first end coupled to one panel while a bent hook on a second end couples to the eyehook on the other panel in order to hold the panels in a closed position.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute out the door latch for one of the panel joining latches employed in Hardie because this simple locking arrangement would provide an easy means by which two adjacent door panels could be coupled together in a closed position without the need of an additional / different latching system.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie [US 414,309] in view of Miller [US 2014/0252924] and Moseley [US D508,502].  The prior art teaches applicant’s basic inventive claimed cabinet, including panels having curved edges which are mirror images of the each other (note figures 1-2); but does not show the doors as each having a curved vertical edge as prescribed by applicant.  As to this feature, Moseley is cited as an evidence reference for the showing of doors on a refrigerator cabinet (fig. 1) having curved vertical edges and being mirror images of each other (fig. 6) enabling the doors to interlock in the closed position.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the doors of Hardie’s cabinet, in order to include a curved vertical edge, in view of Moseley’s teaching because this arrangement would enhance the aesthetic appeal of Hardie’s device by providing a unique door configuration as dependent upon the needs and/or preferences of the end user.  Regarding Claim 3, as modified, the doors are coupled to the enclosed cabinet by two or more hinges (shown in fig. 1 of Hardie) attached to the inner side of the pair of enclosing doors.  
Claims 4 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie [US 414,309] in view of Miller [US 2014/0252924] and Lin [US 2018/0014097].  The prior art teaches applicant’s basic inventive claimed cabinet; but does not show a Bluetooth ® speaker associated with the cabinet.  As to this feature, Lin is cited as an evidence reference for the showing of speakers (20) connected via Bluetooth ® technology [0006] [0027] to a cabinet (fig. 3).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Hardie so as to include speakers in view of Lin’s teaching because this arrangement would enhance the versatility of Hardie’s device by providing audio accompaniment to a user when accessing the cabinet as dictated by the needs and/or desires of the user, while the use of Bluetooth ® technology would allow the user’s mobile devices to communicate with the speakers without connecting wires or cables.  Regarding Claim 9, as modified, the enclosed cabinet can further comprise an AC power cord (note [0035] of Miller) coupled to an internal power supply (electrical source housed within the cabinet) for powering the plurality of lights.  Regarding Claim 10, as modified, the speaker can be powered by the internal power supply as readily apparent to one having ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hardie [US 414,309] in view of Miller [US 2014/0252924] and Bales [US 2,227,803].  The prior art teaches applicant’s basic inventive claimed cabinet, including plural hooks; but does not show the hooks as each having a pair of hook members.  As to this aspect, Bales is cited as an evidence reference for the showing of hooks (fig. 1), where each hook has a pair of hanging hook members (shown).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hook of Hardie so as to provide a hook with plural hook members in view of Bales’s teaching because this arrangement would increase the potential storage capacity options available to a user due to the spaced apart hook members defining each hook.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various cabinet arrangements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 2, 2022

/James O Hansen/Primary Examiner, Art Unit 3637